Exhibit 10.3

 

UNOVA, Inc.

6001 36th Avenue West

Everett, WA 98203-1264

 

UNOVA, INC.

2001 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

(FOR OPTIONEES IN THE U.S.)

 

[Name and address]

Option Number:

 

 

Option Plan:

2001

 

Grant Date:

 

 

Option Shares:

 

 

Option Price:

 

 

1.             THIS AGREEMENT sets forth the terms of Stock Options granted to
you subject to the UNOVA, Inc. 2001 Stock Incentive Plan (the “Plan”).  As of
the Grant Date indicated above, subject to your acceptance of the terms and
conditions hereof, UNOVA, Inc. (the “Company”) has granted to you Stock Options
to purchase [#Shares] shares of the Common Stock of the Company (“Stock”) at the
purchase price of $xx.xxx per share.

 

Capitalized terms that are not defined herein shall have the meanings assigned
to such terms in the Plan.  The Plan shall control in the event there is any
express conflict between the Plan and this Agreement and with respect to such
matters as are not expressly covered herein.

 

In order for this grant to become effective, you must accept it electronically
or sign and return one copy of this Agreement to the Company’s Secretary no
later than [Date].  In the event you fail to do so, this Agreement shall be
deemed canceled, null, and void.

 

2.             The options granted by this Agreement are intended to be
Incentive Stock Options, as that term is defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”); provided, however, that to the
extent the terms of these options, or any action taken with respect thereto,
fail to satisfy the requirements of Section 422, these options shall be
Non-Qualified Stock Options, as that term is defined in the Plan.

 

3.             The options granted hereunder shall, subject to the provisions of
the Plan, become exercisable in installments on the dates set forth below and
shall remain cumulatively exercisable until the expiration date indicated:

 

Number of
Shares

 

Date Options May
First Be Exercised

 

Expiration Date
of Options

 

 

 

 

 

 

 

[#Shares/5]

 

[Grant Date + 1 year]

 

[Grant Date + 10 years]

 

[#Shares/5]

 

[Grant Date + 2 years]

 

[Grant Date + 10 years]

 

[#Shares/5]

 

[Grant Date + 3 years]

 

[Grant Date + 10 years]

 

[#Shares/5]

 

[Grant Date + 4 years]

 

[Grant Date + 10 years]

 

[#Shares/5]

 

[Grant Date + 5 years]

 

[Grant Date + 10 years]

 

 

--------------------------------------------------------------------------------


 


4.             YOU HEREBY ACKNOWLEDGE THAT THE OPTIONS GRANTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, WHICH IS INCORPORATED HEREIN BY
REFERENCE, AND YOU HEREBY ACKNOWLEDGE THAT YOU HAVE RECEIVED OR HAVE ACCESS TO A
COPY OF THE PLAN.  YOU ARE ALSO ENCOURAGED TO REVIEW THE COMPANY’S MOST RECENT
FORM 10-K AND PROXY STATEMENT, WHICH MAY BE FOUND AT WWW.UNOVA.COM.

 

5.             (a)  Subject to the provisions of this Section 5, vested Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company on the form furnished
by the Company for that purpose specifying the number of shares of Stock subject
to the Stock Option to be purchased.  Each exercise must encompass at least one
installment or 100 shares of Stock, whichever is less.

 

(b)  The option price of Stock to be purchased upon exercise of any Stock Option
shall be paid in full in cash in United States dollars (by certified or bank
check or such other instrument payable to the order of “UNOVA, Inc.” as the
Company may accept).  The option price may also be paid in the form of
unrestricted Stock already owned by you for a period of at least six months and
based in any such instance on the average of the highest and lowest per share
sales prices of the Stock during normal trading hours on the New York Stock
Exchange (the “Fair Market Value”) on the date the Stock Option is exercised.

 

(c)  In the discretion of the Committee, payment for any shares subject to a
Stock Option may also be made by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price, and, if requested by you or required by law to be withheld by
the Company, the amount of any federal, state, local and foreign withholding
taxes.

 

(d)  No shares of Stock shall be issued until full payment therefor has been
made.  You shall have all of the rights of a shareholder of the Company holding
the Stock that is subject to such Stock Option (including, if applicable, the
right to vote the shares and the right to receive dividends, if any) when you
have given written notice of exercise and have paid in full for such shares.

 

(e)  If as a result of any adjustment to the shares or number of shares subject
to this Agreement made pursuant to Section 3 of the Plan, any fractional share
would be issuable under this Agreement, such fractional share shall be canceled
without the payment of any consideration to you.

 

6.             You may transfer any or all Non-Qualified Stock Options granted
under the Plan by way of gift to any family member, provided that any such
transferee shall agree in writing with the optionee and the Company, as a
condition to such transfer, to be bound by the provisions of all agreements and
other instruments, including without limitation, the Plan, and shall agree in
writing to such other terms as the Company may reasonably require to assure
compliance with applicable federal and state securities and other laws.  For
purposes of the preceding sentence, “family member” shall include any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationship, any person sharing your household (other than a tenant or
employee), a trust in which these persons have more than 50 percent of the
beneficial interest, a foundation in which these persons (or the optionee)
control the management of assets, and any other entity in which these persons
(or the optionee) own more than 50 percent of the voting interests.  All Stock
Options shall be

 

2

--------------------------------------------------------------------------------


 

exercisable, subject to the terms of the Plan, only by you, your guardian or
legal representative, or any person to whom such option is transferred pursuant
to this paragraph, it being understood that the term “holder” and “optionee”
include such guardian, legal representative and other trustee.  If such transfer
is made to a family member, there may be additional tax consequences at the time
of transfer, and the Company will not be responsible for such tax consequences.

 

7.             (a)  In the event of your Termination of Employment due to death,
any Stock Option held by you may thereafter be exercised for a period of one
year from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is shorter, in accordance with the following
schedule:

 

Time from Grant
Date to Death

 

Stock Options
Exercisable by Estate

 

 

 

 

 

Less than 1 year

 

33

%

1 year to 2 years

 

67

%

More than 2 years

 

100

%

 

(b)  In the event of your Termination of Employment due to death, if any portion
of the Incentive Stock Options granted hereby is exercised after the expiration
of the exercise periods that apply for purposes of Section 422 of the Code, such
portion of Stock Options will thereafter be treated as Non-Qualified Stock
Options.

 

8.             Subject to the provisions of subparagraph 10(b) below, in the
event of your Termination of Employment by reason of Disability, any Stock
Option held by you may thereafter be exercised by you, to the extent it was
vested at the time of termination, for a period of three years from the date of
such Termination of Employment or until the expiration of the stated term of
such Stock Option, whichever period is shorter; provided, however, that if you
die within such period, any unexercised Stock Option held by you shall,
notwithstanding the expiration of such period, continue to be exercisable to the
extent to which it was vested at the time of death for a period of 12 months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is shorter.  “Disability” means your permanent
and total disability as more specifically defined in the Plan.  In the event of
your Termination of Employment by reason of Disability, if any portion of the
Incentive Stock Options granted hereby is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code, such
portion of Stock Options will thereafter be treated as Non-Qualified Stock
Options.

 

9.             Subject to the provisions of subparagraph 10(b) below, in the
event of your Termination of Employment by reason of Retirement, any Stock
Option held by you may thereafter be exercised by you (or your estate or
personal representative), to the extent it was vested at the time of such
Retirement, until the expiration of the stated term of such Stock Option or, if
earlier, 12 months from the date of your death.  “Retirement” means retirement
from active employment with the Company or a Subsidiary (i) at or after age 65
or (ii) pursuant to the early retirement provisions of the basic pension plan of
the Company or a Subsidiary under which you may receive retirement benefits.  In
the event of your Termination of Employment by reason of Retirement, if any
portion of the Incentive Stock Options granted hereby is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such portion of Stock Options will thereafter be treated as Non-Qualified
Stock Options.

 

3

--------------------------------------------------------------------------------


 

10.           (a)  If you incur a Termination of Employment for any reason other
than death, Disability, or Retirement, any Stock Option held by you, to the
extent it was vested at the time of termination, may be exercised for the lesser
of three months from the date of such Termination of Employment or the balance
of such Stock Option’s term; provided, however, that if you die within such
three-month period, any unexercised Stock Option held by you shall,
notwithstanding the expiration of such three-month period, continue to be
exercisable to the extent to which it was vested at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter. 
Notwithstanding the foregoing, after a Change of Control, Stock Options shall
remain exercisable following a Termination of Employment described in this
Section 10 for seven months following such termination or until expiration of
the stated term of such Stock Option, whichever period is shorter.

 

(b)  “Termination of Employment” means the termination of your employment with
the Company or any Subsidiary.  You shall also be deemed to incur a Termination
of Employment if the Subsidiary ceases to be such a Subsidiary, and if you do
not immediately thereafter become an employee of the Company or another
Subsidiary.  Temporary absences from employment because of illness, vacation, or
leave of absence and transfers among the Company and its Subsidiaries shall not
be considered Terminations of Employment.  If so determined by the Committee,
you shall be deemed not to have incurred a Termination of Employment following
Retirement or Disability if you enter into a contract with the Company or any
Subsidiary providing for the rendering by you of consulting services to the
Company or such Subsidiary on terms approved by the Committee; however, your
Termination of Employment shall be deemed to occur when such contract ceases to
be in effect.  In the event of such Retirement or Disability and subsequent
assumption by you of the status of a consultant, any portion of the Incentive
Stock Options granted hereby which is exercised after the applicable period for
purposes of Section 422 of the Code shall be treated as Non-Qualified Stock
Options.

 

11.           No later than the date as of which an amount first becomes
includable in your gross income for federal income tax purposes with respect to
any Stock Option granted by this Agreement, you shall pay to the Company, or
make arrangements satisfactory to the Company regarding the payment of, any
federal, state or local, and foreign taxes of any kind required by law to be
withheld by the Company with respect to such amount.  The minimum amount of
statutory withholding obligations may be settled with unrestricted Stock having
a Fair Market Value on the date of the exercise of the Stock Option equal to the
amount of taxes required by law to be withheld, including Stock issuable upon
exercise of a Stock Option that gives rise to the withholding requirement.  Tax
withholdings in excess of the statutory minimum amount may not be satisfied in
Stock but may, if desired, be paid in cash.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements having been
made, and the Company and its Subsidiaries shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due you.

 

12.           The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement.  Grants of Stock Options and other Stock awards under the Plan are
made from time to time in the sole discretion of the Committee.  The grant of a
Stock Option or other award does not create any contractual or other right to
receive future grants of Stock Options, or benefits in lieu of Stock Options,
even if Stock Options have been granted repeatedly in the past.  You acknowledge
that future grants under the Plan, if any, will be at the sole discretion of the
Committee, including the timing of any grant, the number of

 

4

--------------------------------------------------------------------------------


 

options, the vesting provisions, and the exercise price. The grant of a Stock
Option to you in any year shall give you neither any right to similar grants in
future years nor any right to be retained in the employ of the Company or its
Subsidiaries, such employment being terminable to the same extent as if the Plan
and this Agreement were not in effect.  The right and power of the Company and
its Subsidiaries to dismiss or discharge you is specifically and unqualifiedly
unimpaired by this Agreement.

 

You acknowledge that your participation in the Plan is voluntary and the value
of the Stock Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or its
Subsidiaries, and which is outside the scope of any employment contract you may
have, unless such contract specifically provides otherwise.  As such, you
understand that any Stock Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-term service awards, pension or retirement
benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries.

 

13.           If employed by a Subsidiary of the Company, you authorize and
direct such Subsidiary or any agent of the Company or such Subsidiary
administering the Plan or providing plan recordkeeping services to disclose to
the Company or any of its Subsidiaries such information and data as it shall
request in order to facilitate the grant of Stock Options and the administration
of the Plan, and you waive any data privacy rights you may have with respect to
such information.  By accepting this Agreement, you authorize the Company and
the Subsidiary by which you are employed, if applicable, to store and transmit
such information in electronic form.

 

14.           It is the present practice of the Company to provide participants
in the Plan, solely as a courtesy and not as a Company policy, with written or
oral notification of the imminent expiration of any Stock Option having monetary
value.  You acknowledge that the Company and its Subsidiaries and agents shall
have no liability or responsibility in the event you should fail to receive any
such “courtesy notice” and your Stock Option expires unexercised.  You
acknowledge that the obligation to monitor the schedule of exercisability and
expiration of options awarded under this Agreement, and to procure current
quotations regarding the market value of the Stock, is solely your obligation
and not that of the Company or any Subsidiary by which you are employed or the
agents of either of them.

 

15.           Each notice relating to this Agreement shall be in writing and
delivered in person or by mail to the Company at its office, 6001 36th Avenue
West, Everett, WA 98203-1264, to the attention of the Company’s Secretary, or at
such other address as may be furnished to you in writing.  All notices to you or
other person or persons then entitled to exercise any right pursuant to this
Agreement shall be delivered to you or such other person as you or such other
person may specify in writing to the Secretary of the Company by a notice
delivered in accordance with this paragraph.

 

16.           The Company may, in its sole discretion, decide to deliver any
documents related to the Stock Option granted under and participation in the
Plan or future options (if any) that may be granted under the Plan by electronic
means or to request your consent to participate in the Plan by electronic
means.  You hereby consent to receive such documents by electronic delivery and,
if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

5

--------------------------------------------------------------------------------


 

17.           The terms and conditions of this Agreement and of the Plan
incorporated by reference herein comprise the whole terms and conditions between
you and the Company with respect to the subject matter of this Agreement and
shall be governed by and construed in accordance with the laws of the State of
Delaware, United States of America.  The Committee may amend the terms and
conditions of this Agreement at any time, prospectively or retroactively, to the
extent permitted by Section 9 of the Plan.  The provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

18.           This Agreement shall inure to the benefit of and be binding upon
each successor of the Company and, to the extent specifically provided therein
and in the Plan, shall inure to the benefit of and shall be binding upon your
heirs, legal representatives, and successors and upon any person to whom a
transfer of a Stock Option permitted by paragraph 6 of this Agreement has been
made.

 

IN WITNESS WHEREOF, this Agreement has been executed by you and by the Company
through its duly authorized officer, all as of the Grant Date indicated above.

 

 

 

UNOVA, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

IMPORTANT

 

 

 

PLEASE ACCEPT ELECTRONICALLY OR

 

 

 

SIGN AND RETURN PROMPTLY

 

 

 

 

 

 

 

 

 

 

 

[Name: First, MI. Last]

 

 

6

--------------------------------------------------------------------------------